      Case 4:19-cv-00226 Document 300 Filed on 09/29/20 in TXSD Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                               )
 RUSSELL, et al.                               )
                                               )
 Plaintiffs,                                   )
                                               )              Case No. 4:19-cv-00226
 v.                                            )                  (Class Action)
                                               )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                  )                U.S. District Judge
                                               )
 Defendants.                                   )
                                               )

                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                        MOTION FOR LEAVE TO FILE A SURREPLY

        Plaintiffs filed a motion seeking leave to file a surreply—which was unopposed by Harris

County, the Sheriff, and four of the Felony Judges—without detailing their substantive arguments

on surreply because doing so could have been seen as improperly putting those arguments in front

of the Court without first obtaining leave to do so. The 19 Felony Judges, however, have opposed

Plaintiffs’ surreply, arguing: “The District Judges only ask this Court to do what it has previously

and hold Plaintiffs to its standard of filing a proposed surreply that identifies the new arguments

that were raised by the District Judges.” Dkt. 296 at 4. The State Intervenors adopt the 19 Felony

Judges’ arguments. Dkt. 299 at 2.

        Because the 19 Felony Judges and the State prefer Plaintiffs to put their

substantive surreply arguments before the Court in seeking leave to file them, the Plaintiffs hereby

withdraw their original motion for leave (Dkt. 295). Instead, Plaintiffs will re-file on Friday a new

motion for leave, to which they will attach their proposed surreply.


Date: September 29, 2020                              Respectfully Submitted,

/s/ Alec Karakatsanis                                 /s/ Neal S. Manne
     Case 4:19-cv-00226 Document 300 Filed on 09/29/20 in TXSD Page 2 of 2




/s/ Elizabeth Rossi                                 Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)             Texas Bar No. 12937980
alec@civilrightscorps.org                           nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                      Lexie G. White
elizabeth@civilrightscorps.org                      Texas Bar No. 24048876
Civil Rights Corps                                  lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                  Joseph S. Grinstein
Washington, DC 20009                                Texas Bar No. 24002188
Telephone: (202) 681-2721                           jgrinstein@susmangodfrey.com
                                                    SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                     1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                        Houston, Texas 77002
Texas State Bar No. 24091906                        Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                    Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                 /s/ Michael Gervais
liyah@texascivilrightsproject.org                   Michael Gervais (Pro Hac Vice)
Peter Steffensen                                    mgervais@susmangodfrey.com
Texas State Bar No. 24106464                        SUSMAN GODFREY L.L.P.
Southern District No. 3327006                       1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                   Los Angeles, CA 90067
Texas Civil Rights Project                          Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118


                                CERTIFICATE OF SERVICE

       I certify that on September 29, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi
